                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

KAREEM HASSAN MILHOUSE,                           :
    Plaintiff                                     :         No. 1:18-cv-1529
                                                  :
               v.                                 :         (Judge Kane)
                                                  :
RODWAN K. RAJJOUB, et al.,                        :
    Defendants                                    :

                                      MEMORANDUM

       Plaintiff Kareem Hassan Milhouse (“Plaintiff”), who is currently incarcerated at the

United States Penitentiary in Lewisburg, Pennsylvania (“USP Lewisburg”), initiated the above-

captioned action on August 1, 2018 by filing a complaint pursuant to the Federal Tort Claims

Act (“FTCA”) and Bivens v. Six Unknown Named Agents of Federal Bureau of Narcotics, 403

U.S. 388 (1971). Presently before the Court are Defendants Rodwan K. Rajjoub (“Rajjoub”) and

Lycoming Neurosurgical Associates (“LNA”)’s motion to dismiss Plaintiff’s second amended

complaint (Doc. No. 71), Plaintiff’s motion to voluntarily dismiss (Doc. No. 78), and Plaintiff’s

motion to withdraw his motion to voluntarily dismiss (Doc. No. 76). The motion to dismiss has

been fully briefed. For the following reasons, the Court will grant Defendants’ motion to dismiss

(Doc. No. 71), grant Plaintiff’s motion to withdraw his motion to voluntarily dismiss (Doc. No.

76), and direct the Clerk of Court to close this case.

I.     BACKGROUND

       A.      Procedural Background

       Plaintiff’s initial complaint was brought against Defendants Rajjoub and LNA, as well as

Defendants Andrew M. Edinger (“Edinger”), John Doe Corporation, and the United States,

alleging the denial of medical care subsequent to Plaintiff’s back surgery. (Doc. No. 1.)

Subsequently, Plaintiff filed a motion to amend/correct complaint (Doc. No. 16), and a motion to
supplement (Doc. No. 22). Defendants Edinger and the United States filed a motion to dismiss

and for summary judgment on November 19, 2018. (Doc. No. 25.) In their brief in support,

Defendants asserted, inter alia, that Plaintiff had not exhausted his administrative remedies with

respect to his claims against Defendant Edinger. (Doc. No. 37.) In an Order dated January 4,

2019 (Doc. No. 41), the Court, inter alia, granted Plaintiff’s motion to amend/correct his

complaint (Doc. No. 15), and his motion to supplement (Doc. No. 22). The Court also denied

the motion to dismiss and motion for summary judgment (Doc. No. 25), without prejudice (Doc.

No. 41). Plaintiff’s amended complaint brought pursuant to Bivens against LNA, Rajjoub and

Edinger, was docketed that same day. (Doc. No. 42.)

       On February 1, 2019, Plaintiff filed a motion to voluntarily dismiss Defendant Edinger

(Doc. No. 46), noting that “at the moment he [cannot] prove his claim against Dr. Edinger” (Doc.

No. 47 at 1). On the same date, Magistrate Judge Carlson entered a Report and

Recommendation (Doc. No. 49), in which he recommended that Plaintiff’s motion to voluntarily

dismiss be granted. On February 14, 2019, Defendants Rajjoub and LNA filed a brief in support

of their objections to the Report and Recommendation. (Doc. No. 53.) Plaintiff filed his

response on February 25, 2019. (Doc. No. 54.) In an Order dated April 2, 2019, the Court

adopted Magistrate Judge Carlson’s Report and Recommendation, overruled the objections, and

granted Plaintiff’s motion to voluntarily dismiss Defendant Edinger. (Doc. No. 66.)

       Plaintiff subsequently filed two motions to amend/correct his complaint, attaching a

proposed second amended Bivens complaint to each. (Doc. Nos. 56, 61). Defendants Rajjoub

and LNA filed a motion to dismiss Plaintiff’s amended complaint. (Doc. No. 59.) In an Order

dated April 15, 2019, the Court denied as moot Plaintiff’s first motion to amend/correct, granted

his second motion to amend/correct, directed the Clerk of Court to file the second amended



                                                 2
complaint as a separate docket entry, and denied as moot Defendant Rajjoub and LNA’s motion

to dismiss. (Doc. No. 69.)

        B.      Allegations of Second Amended Complaint

        Plaintiff had back surgery at Susquehanna Health on March 8, 2017. (Doc. No. 70 ¶ 12.)

On April 17, 2017, he went to Defendant LNA for a six-week post-surgical follow-up. (Id. ¶ 13.)

At that appointment, Defendant Rajjoub scheduled another follow-up appointment for July of

2017. (Id.) Plaintiff alleges that two (2) days later, that follow-up appointment was cancelled

after a discussion between Defendant Rajjoub and a Bureau of Prisons (“BOP”) employee. (Id.

¶ 14.) Defendant Rajjoub “said he need[ed] to better assess [Plaintiff] for post-surgical

[complications] which takes usually around [six months] for surgeries of [that] kind.” (Id.)

        Plaintiff alleges that because of Defendant Rajjoub cancelling his follow-up appointment,

his medical hold was lifted and he was transferred to another federal facility, therefore

“discontinuing what post-surgical care he was to receive.” (Id. ¶¶ 15-16.) On May 9, 2017 and

July 17, 2017, medical staff then examined Plaintiff, then incarcerated at USP McCreary, and

determined that his condition, including the neuropathy in his left foot, had worsened. (Id. ¶¶

17-18.) On October 4, 2018, Plaintiff was diagnosed with a nerve condition of the spine that

affects his lower right leg. (Id. ¶ 21.)

        Plaintiff asserts that in the course of these events, Defendants Rajjoub and LNA violated

his rights under the Eighth Amendment to the United States Constitution by demonstrating

deliberate indifference to his medical needs. (Id. ¶¶ 28-38.) Plaintiff also appears to suggest that

they committed medical malpractice in that he asserts that they had “a duty to ensure that [he]

received adequate medical care and failed to do so.” (Id. ¶ 34.) Plaintiff requests declaratory

relief, as well as compensatory and punitive damages. (Id. at 5.)



                                                 3
II.     LEGAL STANDARD

        A.      Motion to Dismiss Pursuant to Federal Rule of Civil Procedure 12(b)(6)

        Federal notice and pleading rules require the complaint to provide the defendant notice of

the claim and the grounds upon which it rests. See Phillips v. Cty. of Allegheny, 515 F.3d 224,

232 (3d Cir. 2008). The plaintiff must present facts that, accepted as true, demonstrate a

plausible right to relief. See Fed. R. Civ. P. 8(a). Although Federal Rule of Civil Procedure

8(a)(2) requires “only a short and plain statement of the claim showing that the pleader is entitled

to relief,” a complaint may nevertheless be dismissed under Federal Rule of Civil Procedure

12(b)(6) for its “failure to state a claim upon which relief can be granted.” See Fed. R. Civ. P.

12(b)(6).

        When ruling on a motion to dismiss under Rule 12(b)(6), the court accepts as true all

factual allegations in the complaint and all reasonable inferences that can be drawn from them,

viewed in the light most favorable to the plaintiff. See Ashcroft v. Iqbal, 556 U.S. 662, 679

(2009); In re Ins. Brokerage Antitrust Litig., 618 F.3d 300, 314 (3d Cir. 2010). To prevent

dismissal, all civil complaints must set out “sufficient factual matter” to show that their claims

are facially plausible. See Iqbal, 556 U.S. at 678; Fowler v. UPMC Shadyside, 578 F.3d 203,

210 (3d Cir. 2009). The plausibility standard requires more than a mere possibility that the

defendant is liable for the alleged misconduct: “[W]here the well-pleaded facts do not permit the

court to infer more than the mere possibility of misconduct, the complaint has alleged – but it has

not ‘show[n]’ – ‘that the pleader is entitled to relief.’” See Iqbal, 556 U.S. at 679 (citing Fed. R.

Civ. P. 8(a)(2)).

        Accordingly, the United States Court of Appeals for the Third Circuit has identified the

following steps that a district court must take when reviewing a 12(b)(6) motion: (1) identify the



                                                  4
elements that a plaintiff must plead to state a claim; (2) identify any conclusory allegations

contained in the complaint that are “not entitled” to the assumption of truth; and (3) determine

whether any “well-pleaded factual allegations” contained in the complaint “plausibly give rise to

an entitlement to relief.” See Santiago v. Warminster Twp., 629 F.3d 121, 130 (3d Cir. 2010)

(internal citations and quotation marks omitted). The Third Circuit has specified that in ruling on

a Rule 12(b)(6) motion to dismiss for failure to state a claim, “a court must consider only the

complaint, exhibits attached to the complaint, matters of public record, as well as undisputedly

authentic documents if the complainant’s claims are based upon these documents.” See Mayer v.

Belichick, 605 F.3d 223, 230 (3d Cir. 2010) (citing Pension Benefit Guar. Corp. v. White

Consol. Indus., Inc., 998 F.2d 1192, 1196 (3d Cir. 1993)).

       In the context of pro se prisoner litigation, the court must be mindful that a document

filed pro se is “to be liberally construed.” See Estelle v. Gamble, 429 U.S. 97, 106 (1976). A

pro se complaint, “however inartfully pleaded,” must be held to “less stringent standards than

formal pleadings drafted by lawyers” and can be dismissed for failure to state a claim only if it

appears beyond a doubt that the plaintiff can prove no set of facts in support of his claim that

would entitle him to relief. See Haines v. Kerner, 404 U.S. 519, 520-21 (1972).

       B.      Bivens Claims

       A Bivens civil rights action asserted under § 1331 is evaluated using the same standards

applicable to a § 1983 civil rights action. See Paton v. LaPrade, 524 F.2d 862, 871 (3d Cir.

1975); Veteto v. Miller, 829 F. Supp. 1486, 1492 (M.D. Pa. 1992). To state a claim under

Bivens, a plaintiff must allege that he was deprived of a federal right by a person acting under

color of federal law. See Young v. Keohane, 809 F. Supp. 1185, 1199 (M.D. Pa. 1992).




                                                 5
III.   DISCUSSION

       A.      Plaintiff’s Bivens Claims

       Plaintiff asserts that Defendants violated his Eighth Amendment rights by demonstrating

deliberate indifference to his medical needs. Defendants Rajjoub and LNA seek dismissal of

Plaintiff’s Bivens claims against them because they are not federal actors. (Doc. No. 72 at 5-7.)

In his brief in opposition, Plaintiff “concur[s] that this Court lack[s] jurisdiction under Bivens.”

(Doc. No. 75 at 1.) The Court agrees with this argument. As noted above, to state a claim under

Bivens, Plaintiff must allege that Defendants acted under color of federal law to deprive him of a

federal right. See Young, 809 F. Supp. at 1199. Plaintiff’s second amended complaint alleges

that Defendants Rajjoub and LNA are private parties, not federal actors acting under color of

federal law. (Doc. No. 70 ¶¶ 8-9, 13-14.) Thus, Plaintiff cannot pursue his Bivens claims

against Defendants. See Minneci v. Pollard, 565 U.S. 118, 125 (2012) (noting that “in the case

of a privately employed defendant, state tort law provides an ‘alternative, existing process’

capable of protecting the constitutional interests at stake”); see also Kartorie v. Dunham, 108 F.

App’x 694, 698-99 (3d Cir. 2004) (concluding that plaintiff could not seek to hold private doctor

liable under 42 U.S.C. § 1983 because private doctor was not under contract with the state);

Cameron v. FCI Talladega Warden, No. 1:15-cv-1279-KOB-JEO, 2016 WL 6082028, at *4

(N.D. Ala. Oct. 18, 2016) (citing Minneci and Kartorie to support conclusion that federal inmate

plaintiff could not maintain Bivens claim against privately employed doctor). Accordingly, the

Court will dismiss Plaintiff’s Bivens claims.1



1
  Although Plaintiff concurs that this Court lacks jurisdiction under Bivens, he appears to suggest
that this Court can exercise jurisdiction over his Bivens claims because of Defendants’
“minimum contact[s] with the forum state” through Defendant Rajjoub’s telephone
conversations with Defendant Edinger. (Doc. No. 75 at 2.) As this Court previously informed
Plaintiff, however, a “minimum contacts” analysis is necessary when determining whether a
                                                  6
       B.      Plaintiff’s Medical Malpractice Claims

       Having concluded that dismissal of Plaintiff’s Bivens claims is appropriate, the Court

must now decide whether it should exercise its supplemental jurisdiction over Plaintiff’s medical

malpractice claim pursuant to 28 U.S.C. § 1367. The issue of whether to exercise supplemental

jurisdiction is a matter within this Court’s discretion. Indeed, where, as here, a district court has

dismissed all claims over which it has original jurisdiction, the Court may decline to exercise

supplemental jurisdiction over any remaining state-law claims. See 28 U.S.C. § 1367(c)(3); see

also Dozier v. Dep’t of Corr., No. 1:12-cv-00838, 2013 WL 6631621, at *8 (M.D. Pa. Dec. 17,

2013) (“Where a district court has original jurisdiction pursuant to 42 U.S.C. § 1983 over federal

claims and supplemental jurisdiction over state claims pursuant to 28 U.S.C. § 1367(a), the

district court has discretion to decline to exercise supplemental jurisdiction if it has dismissed all

claims over which it has original jurisdiction.” (citing 28 U.S.C. § 1367(c)(3))).

       In exercising its discretion, “a federal court should consider and weigh in each case, and

at every stage of the litigation, the values of judicial economy, convenience, fairness, and

comity.” See City of Chicago v. Int’l Coll. of Surgeons, 522 U.S. 156, 173 (1997) (quoting

Carnegie-Mellon Univ. v. Cohill, 484 U.S. 343, 350 (1988)); see also Hedges v. Musco, 204

F.3d 109, 123 (3d Cir. 2000) (“[W]here the claim over which the district court has original

jurisdiction is dismissed before trial, the district court must decline to decide the pendent state

claims unless considerations of judicial economy, convenience, and fairness to the parties

provide an affirmative justification for doing so.” (quoting Borough of West Mifflin v.



court can exercise personal jurisdiction over non-resident defendants. See Milhouse v. Sage, No.
1:14-cv-1055, 2019 WL 1453057, at *8 (M.D. Pa. Marc. 31, 2019). Here, the question of
whether there is personal jurisdiction over Defendants Rajjoub and LNA is not at issue. In any
event, the fact that the Court has personal jurisdiction over Defendants Rajjoub and LNA does
not lead to a conclusion that Plaintiff can maintain Bivens claims against them.
                                                  7
Lancaster, 45 F.3d 780, 788 (3d Cir. 1995)). In the interests of judicial economy, convenience,

and fairness to the parties, the Court will exercise supplemental jurisdiction over Plaintiff’s

medical malpractice claims.

        Defendants seek dismissal of Plaintiff’s medical malpractice claims due to his failure to

file a certificate of merit. (Doc. No. 72 at 7-9.) Under Rule 1042.3 of the Pennsylvania Rules of

Civil Procedure, plaintiffs seeking to raise medical malpractice claims must file a valid

certificate of merit. That rule states in pertinent part:

        (a) In any action based upon an allegation that a licensed professional deviated from
        an acceptable professional standard, the attorney for the plaintiff, or the plaintiff if
        not represented, shall file with the complaint or within sixty days after the filing of
        the complaint, a certificate of merit signed by the attorney or party that either []

            (1) an appropriate licensed professional has supplied a written statement
            that there exists a reasonable probability that the care, skill or knowledge
            exercised or exhibited in the treatment, practice or work that is the subject
            of the complaint, fell outside acceptable professional standards and that
            such conduct was a cause in bringing about the harm, or

            (2) the claim that the defendant deviated from an acceptable professional
            standard is based solely on allegations that other licensed professionals for
            whom this defendant is responsible deviated from an acceptable
            professional standard, or

            (3) expert testimony of an appropriate licensed professional is unnecessary
            for prosecution of the claim.

Pa. R. Civ. P. 1042.3. The requirements of Rule 1042.3 are substantive in nature and, therefore,

federal courts in Pennsylvania must apply these prerequisites of Pennsylvania law when

assessing the merits of a medical malpractice claim. See Liggon-Reading v. Estate of Sugarman,

659 F.3d 258, 262-65 (3d Cir. 2011); Iwanejko v. Cohen & Grigsby, P.C., 249 F. App’x 938,

944 (3d Cir. 2007). This requirement applies with equal force to counseled complaints and to

pro se medical malpractice actions asserted under state law. See Hodge v. Dep’t of Justice, 372

F. App’x 264, 267 (3d Cir. 2010) (affirming district court’s dismissal of medical negligence

                                                   8
claim for failure to file a certificate of merit); Levi v. Lappin, No. 07-1839, 2009 WL 1770146,

at *1 (M.D. Pa. June 22, 2009).

       In this case, Plaintiff has failed to file a certificate of merit. The usual consequence for

failing to file a certificate of merit is dismissal of the claim without prejudice. See Booker v.

United States, 366 F. App’x 425, 427 (3d Cir. 2010). However, dismissal with prejudice is

proper when the statute of limitations has run on the claim. See Smith v. Bolava, No. 14-cv-

5753, 2015 WL 2399134, at *3 (E.D. Pa. May 20, 2015) (quoting Booker, 366 F. App’x at 427).

Pennsylvania’s statute of limitations for medical malpractice claims is two years. See 42 Pa.

Cons. Stat. § 5524(7). Usually, the statute of limitations for a claim arising under Pennsylvania

law begins to run at “the occurrence of the final significant event necessary to make the claim

suable.” See Barns v. Am. Tobacco Co., 161 F.3d 127, 152 (3d Cir. 1998). In some cases,

however, the application of the discovery rule will toll the limitations period until “the plaintiff

knows or reasonably should know (1) that he has been injured, and (2) that his injury has been

caused by another party’s conduct.” See Romah v. Hygienic Sanitation Co., 705 A.2d 841, 858

(Pa. Super. 1997). The commencement of the limitations period may be determined as a matter

of law only “where the facts are so clear that reasonable minds cannot differ.” See Crouse v.

Cyclops Indus., 745 A. 2d 606, 611 (Pa. 2000).

       Plaintiff alleges that Defendant Rajjoub cancelled his follow-up appointment on April 19,

2017, and that because the medical hold was lifted, he was transferred to another federal

institution on April 24, 2017. (Doc. No. 70 ¶¶ 14-16.) Plaintiff’s complaint, suggests, however,

that he did not know that his medical condition worsened until July 17, 2017, when Mitchell

Dyer, a physician’s assistant at USP McCreary, examined him and determined that Plaintiff’s

neuropathy in his left foot had grown worse. (Id. ¶ 18.) Interpreting these allegations in the light



                                                  9
most favorable to Plaintiff, the Court cannot definitively conclude that the statute of limitation

has run on Plaintiff’s medical malpractice claims. Accordingly, the Court will dismiss Plaintiff’s

medical malpractice claims without prejudice.

       C.      Leave to Amend

       Courts are cautioned that because of the applicable pleading standard, a plaintiff should

generally be granted leave to amend before dismissing a claim that is merely deficient. See

Grayson v. Mayview State Hosp., 293 F.3d 103, 108 (3d Cir. 2002). The federal rules allow for

liberal amendment in light of the “principle that the purpose of pleading is to facilitate a proper

decision on the merits.” See Foman v. Davis, 371 U.S. 178, 182 (1962) (citations and internal

quotations omitted). The Court may deny a motion to amend where there is “undue delay, bad

faith or dilatory motive on the part of the movant, repeated failure to cure deficiencies by

amendments previously allowed, undue prejudice to the opposing party by virtue of allowance of

the amendment, [or] futility of the amendment.” See id. The Court must also determine that a

proposed amendment would be futile if the complaint, as amended, would not survive a motion

to dismiss for failure to state a claim. See In re NAHC, Inc. Sec. Litig., 306 F.3d 1314, 1332 (3d

Cir. 2002). Based on the foregoing, the Court finds that affording Plaintiff an opportunity to file

a third amended complaint would be futile. See Foman, 371 U.S. at 182; Shane v. Fauver, 213

F.3d 113, 115 (3d Cir. 2000) (stating that the futility exception mandates that a complaint, as

amended, would fail to state a claim upon which relief may be granted).

IV.    CONCLUSION

       For the foregoing reasons, the Court will grant Defendants Rajjoub and LNA’s motion to

dismiss. (Doc. No. 71.) Plaintiff’s Bivens claims will be dismissed with prejudice, and his

medical malpractice claims will be dismissed without prejudice. The Court will also grant



                                                 10
Plaintiff’s motion to withdraw his motion to voluntarily dismiss (Doc. No. 76) and will deem the

motion to voluntarily dismiss withdrawn (Doc. No. 78). Plaintiff will not be permitted to file a

third amended complaint. An appropriate Order follows.




                                                11
